[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The Court heard the application for reinstatement from inactive status filed by Gary Bachyrycz. Daniel B. Horwitch, Esq., state Bar Counsel for the Statewide Grievance CT Page 7873 Committee, objected to the granting of this application. David F. Bennett, Esq., the court appointed trustee, also voiced an objection to the granting of the application.
The petitioner spoke on his own behalf, and the Court had an opportunity to evaluate his conduct and testimony.
The Court finds that the applicant has failed in his burden of proof that the disability has been removed and that he is fit to resume the practice of law.
For the above reason, the application is denied.
McGrath, J.